DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8 and 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patil et al. (Patil), U.S. Patent Pub. No. 2019/0215884.
Regarding claim 1, Patil discloses a method, comprising: assigning a plurality of different medium access control (MAC) addresses to a plurality of virtual access point (AP) multi-link devices (MLDs) (see 0154) (each AP, item 105, may be assigned a unique media access control (MAC) address that are implemented within a physical AP MLD) (item 105-b; see figure 1) such that each of the plurality of virtual AP MLDs is assigned a respective MAC address of the plurality of different MAC addresses; and establishing wireless communications with one or more stations (STAs) over a plurality of links (a primary channel between an AP 105 and a STA 115 may be carried over a first communication link 120 while a secondary channel between the AP 105 and STA 115 may be carried over a second communication link 120. In other examples, any combination of the primary channel plus zero or more secondary channels may be carried over the first communication link 120, while the remaining one or more secondary channels may be carried over the second communication link 120) (0161).
	Regarding claim 2, Patil discloses the method of claim 1, wherein the establishing the wireless communications with the one or more STAs over the plurality of links comprises operating each of the plurality of virtual AP MLDs on each of the plurality of links under a respective one of a plurality of different basic service set identifiers (BSSIDs) (an AP may create support multiple BSSs, each having a unique BSSID. In some cases, each BSS (e.g., or subset of the multiple BSSs) may be associated with a virtual access point (VAP). In aspects of the following, an AP may support communications over a primary channel using a first VAP (e.g., having a first BSSID) and may support communications over one or more secondary channels using respective other VAPs (e.g., each having a respective BSSID) (0154, 0232).
	Regarding claim 3, Patil discloses the method of claim 2, further comprising: transmitting, by a first virtual AP MLD of the plurality of virtual AP MLDs, a beacon frame containing capabilities and operating parameters of a first BSSID of the plurality of different BSSIDs under which the first virtual AP MLD operates on at least a first link of the plurality of links (via capability element) (0028), (via control or management frames) (0075) (each BSS may be associated with a given primary channel of the total bandwidth, e.g., over which AP 105 transmits beacon information or other important control information to STAs 115 associated with the BSS. Some STAs 115 may benefit from receiving such control information over a secondary channel (e.g., another portion of the total frequency bandwidth over which the BSS operates) (0163).
	Regarding claim 4, Patil discloses ehe method of claim 3, wherein the beacon frame further comprises a Multiple-Link information element (IE) containing capabilities and operating parameters of a third BSSID of the plurality of different BSSIDs under which the first virtual AP MLD operates on a second link of the plurality of links (via capability element) (0028), (via control or management frames) (0075) (each BSS may be associated with a given primary channel of the total bandwidth, e.g., over which AP 105 transmits beacon information or other important control information to STAs 115 associated with the BSS. Some STAs 115 may benefit from receiving such control information over a secondary channel (e.g., another portion of the total frequency bandwidth over which the BSS operates) (0163). 
Regarding claim 5, Patil discloses the method of claim 4, wherein the Multiple-Link IE further contains one or more of: one or more BSSIDs of the plurality of different BSSIDs on the first link and associated with the first virtual AP MLD, a reduced neighbor report that provides a link identifier (ID) mapping to a respective operating class, a respective channel number, and a respective BSSID of each link of the plurality of links, and one or more other BSSIDs on one or more other links other than the first link and associated with the first virtual AP MLD  (primary channel controller 1925 may receive, on a primary channel transmitted from an access point, information identifying a set of VAPs supported by the access point, where a first VAP of the set of VAPs operates using the primary channel and at least one secondary channel of the access point, and where at least one second VAP of the set of VAPs operates using a secondary channel of the at least one secondary channel. In some cases, receiving the information identifying the set of VAPs supported by the access point includes receiving a multiple BSSID element in a beacon, the multiple BSSID element including the information identifying the set of VAPs supported by the access point) (0298).
Regarding claim 8, Patil discloses the method of claim 3, wherein the beacon frame further comprises a Multiple-BSSID information element (IE) containing capabilities and operating parameters of a second BSSID of the plurality of different BSSIDs under which a second virtual AP MLD of the plurality of virtual AP MLDs operates (primary channel controller 1925 may receive, on a primary channel transmitted from an access point, information identifying a set of VAPs supported by the access point, where a first VAP of the set of VAPs operates using the primary channel and at least one secondary channel of the access point, and where at least one second VAP of the set of VAPs operates using a secondary channel of the at least one secondary channel. In some cases, receiving the information identifying the set of VAPs supported by the access point includes receiving a multiple BSSID element in a beacon, the multiple BSSID element including the information identifying the set of VAPs supported by the access point) (0298).
Regarding claim 14, Patel discloses a method, comprising: establishing a wireless communication with a first virtual access point (AP) multi-link device (MLD) of a plurality of virtual AP MLDs that are implemented within a physical AP MLD over a first link of a plurality of links such that: each of the plurality of virtual AP MLDs is assigned a respective medium access control (MAC) address of a plurality of different MAC addresses (each AP, item 105, may be assigned a unique media access control (MAC) address that are implemented within a physical AP MLD) (item 105-b; see figure 1) , and each of the plurality of virtual AP MLDs operates on each of the plurality of links under a respective one of a plurality of different basic service set identifiers (BSSIDs) (an AP may create support multiple BSSs, each having a unique BSSID. In some cases, each BSS (e.g., or subset of the multiple BSSs) may be associated with a virtual access point (VAP). In aspects of the following, an AP may support communications over a primary channel using a first VAP (e.g., having a first BSSID) and may support communications over one or more secondary channels using respective other VAPs (e.g., each having a respective BSSID) (0154, 0232); and receiving, from the first virtual AP MLD, a beacon frame containing capabilities and operating parameters of a first BSSID of the plurality of different BSSIDs under which the first virtual AP MLD operates on at least the first link of the plurality of links (via capability element) (0028), (via control or management frames) (0075) (each BSS may be associated with a given primary channel of the total bandwidth, e.g., over which AP 105 transmits beacon information or other important control information to STAs 115 associated with the BSS. Some STAs 115 may benefit from receiving such control information over a secondary channel (e.g., another portion of the total frequency bandwidth over which the BSS operates) (0163).
Regarding claim 15, Patil discloses the method of claim 14, wherein the AP MLD inherently operates a plurality of different Internet Protocol (IP) subnets over the plurality of links, wherein each of the plurality of different IP subnets corresponds to a respective one of the plurality of virtual AP MLDs, and wherein each of the plurality of different IP subnets is operated by the respective one of the plurality of virtual AP MLDs over one or more links of the plurality of links (the AP 105 may be any suitable device that allows one or more wireless devices to connect to a network (such as a local area network (LAN), wide area network (WAN), metropolitan area network (MAN), or the Internet) via the AP 105 using wireless communications such as, for example, Wi-Fi, Bluetooth, and cellular communications) (0159).
Regarding claim 16, Patil discloses the method of claim 14, wherein the beacon frame further comprises a Multiple-Link information element (IE) containing capabilities and operating parameters of a third BSSID of the plurality of different BSSIDs under which the first virtual AP MLD operates on a second link of the plurality of links, and wherein the Multiple-Link IE further contains one or more of: one or more BSSIDs of the plurality of different BSSIDs on the first link and associated with the first virtual AP MLD, a reduced neighbor report that provides a link identifier (ID) mapping to a respective operating class, a respective channel number, and a respective BSSID of each link of the plurality of links, and one or more other BSSIDs on one or more other links other than the first link and associated with the first virtual AP MLD (via capability element) (0028), (via control or management frames) (0075) (each BSS may be associated with a given primary channel of the total bandwidth, e.g., over which AP 105 transmits beacon information or other important control information to STAs 115 associated with the BSS. Some STAs 115 may benefit from receiving such control information over a secondary channel (e.g., another portion of the total frequency bandwidth over which the BSS operates) (0163).
Regarding claim 17, Patil discloses the method of claim 14, wherein the beacon frame further comprises a Multiple-BSSID information element (IE) containing capabilities and operating parameters of a second BSSID of the plurality of different BSSIDs under which a second virtual AP MLD of the plurality of virtual AP MLDs operates (via capability element) (0028), (via control or management frames) (0075) (each BSS may be associated with a given primary channel of the total bandwidth, e.g., over which AP 105 transmits beacon information or other important control information to STAs 115 associated with the BSS. Some STAs 115 may benefit from receiving such control information over a secondary channel (e.g., another portion of the total frequency bandwidth over which the BSS operates) (0163).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. Container for Advertising ML Information, document: IEEE 802.11-20/0357r0, hereinafter, IEEE.
Regarding claim 6, Patil discloses the method of claim 3 as described above. Patil, however, fails to disclose, wherein the beacon frame further comprises a Multiple-Link IE carrying one or more Multiple Link Profile sub-elements with each of the one or more Multiple Link Profile sub-elements comprising a link identifier (ID) field and a capability information field, wherein the link ID filed indicates a respective link ID associated with a respective link with a mapping between the respective link and the respective link ID defined in a Reduced Neighbor Report (RNR) element in the beacon frame, and wherein the capability information field indicates a capability of an AP in the AP MLD operating on the respective link.
In a similar field of endeavor, IEEE discloses a container for advertising ML information and further discloses wherein the beacon frame further comprises a Multiple-Link IE carrying one or more Multiple Link Profile sub-elements with each of the one or more Multiple Link Profile sub-elements comprising a link identifier (ID) field and a capability information field, wherein the link ID filed indicates a respective link ID associated with a respective link with a mapping between the respective link and the respective link ID defined in a Reduced Neighbor Report (RNR) element in the beacon frame, and wherein the capability information field indicates a capability of an AP in the AP MLD operating on the respective link (see slide 10 which discloses link profiles x and y, see slide 17 that describes wherein each link profile carries a link ID that carries related BSSID, see slide 18 that discloses the a mechanism to carry link identifier, link ID field, in the reduced neighbor report element).
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Patil with the teachings of IEEE since it is known that beacon frames can carry such information. Such a modification would require only routine skill in the art to implement.
Regarding claim 7, the combination of Patil and IEE discloses the method of claim 6 wherein each of the one or more Multiple Link Profile sub-elements comprises a delivery traffic indication message (DTIM) period field and a DTIM count field, wherein the DTIM period field indicates a DTIM period of the AP in the AP MLD operating on the respective link, and wherein the DTIM count field indicates a DTIM count of the AP in the AP MLD operating on the respective link (Patil, 0007, 0194, 0211, 0212 and IEEE, see RNR and MLA in slides 5-10, 17 and 18).

Claim(s) 9-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Xiao et al. (Xiao), U.S. Patent Pub. No. 2019/0268956.
Regarding claims 9-13 and 18-20, Patil discloses the method of claim 8 as described above. Patil, however, fails to specifically disclose the change requests sent on AP MLD links as described.
In a similar field of endeavor, Xiao discloses conditional inheritance in management frame for multi-link aggregation. Xiao further discloses wherein various change requests and profile sub-element information as described in claims 9-13 are transmitted in management frames broadcasted by virtual access points (the elements/fields 220 may include elements, fields, features, capabilities, and other management information from the Tx VAP (e.g., VAP 151) that can be inherited by the NonTx VAPs (e.g., VAPs 152, 153, and 154). For example, element 222 of the multiple BSSID management frame 200 that will be broadcast by the VAP 151 can be inherited by the VAPs 152, 153, and 154, as shown by the inheritance arrows 242 in FIG. 2 (with reference to the key 240). The multiple BSSID elements 230 may include a global inheritance settings 201 (as shown by the dotted box in the multiple BSSID elements 230 and in the key 240), and also NonTxBSSID profile element 272, NonTxBSSID profile element 274, and NonTxBSSID profile element 276 (as shown by the striped boxes in the multiple BSSID elements 230 and in the key 240). The NonTxBSSID profile elements 272, 274, and 276 include management information for VAPs 152, 153, and 154, respectively, which are not inherited from the VAP 151 or override the inheritance settings from the VAP 151. As described above, the global inheritance setting 201 can be configured for each of the management information that can be inherited by the VAPs 152, 153, and 154 to control whether the inheritance is enabled or disabled, which may be referred to as a global inheritance configuration. The global inheritance settings 201 may be included in either one of the elements or sub-elements of the multiple BSSID elements 230) (0055).
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Patil with the teachings of Xiao since it is known in the art that various types of change requests and sub-element information can be transmitted via management frames. Such a modification would require only routine skill in the art to implement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cherian et al., U.S. Patent Pub. No. 2020/0021400, discloses enhanced reliability techniques for shared spectrum.
Huang et al., U.S. Patent Pub. No. 2019/0364555, discloses extreme high throughput physical layer data rate.
Huang et al., U.S. Patent Pub. No. 2019/0335454, discloses methods for multi-link setup between a multi-link access point logical entity and multi-link non-access point logical entity.
Hsu et al., U.S. Patent Pub. No. 2016/0234752, discloses a method and apparatus of LWA PDU routing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646